UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2011



MID-STATE TRUST II,

                                               Plaintiff - Appellee,

          versus


HENRY W. MARTIN, JR.,

                                              Defendant - Appellant,

          and


HENRY W. MARTIN, SR., a/k/a Henry W. Martin;
IOLA MARTIN,

                                                          Defendants.
_________________________


REAL ESTATE UNLIMITED, L.L.C.,

                                                              Movant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Matthew J. Perry, Jr., Senior
District Judge. (CA-97-350-6)


Submitted:   September 30, 1997           Decided:   October 29, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Henry W. Martin, Jr., Appellant Pro Se. Timothy Graham Sellers,
DELANEY & SELLERS, P.A., Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Henry Martin seeks to appeal the district court's order re-

manding a removed action to state court. Martin admits that he was

served with the initial pleading that commenced the state action in

June 1996. He waited until February 1997 to file his notice of

removal, well beyond the thirty-day period set forth at 28 U.S.C.

§ 1446(b) (1994). The district court remanded the matter to the

state court from which it was removed because it was untimely. We

dismiss the appeal for want of jurisdiction. See 28 U.S.C. §

1447(d) (1994); Quackenbush v. Allstate Ins. Co., ___ U.S. ___, 64

U.S.L.W. 4379, 4381 (U.S. June 3, 1996) (No. 95-244); Wilkins v.

Rogers, 581 F.2d 399, 403 (4th Cir. 1978). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process. We dismiss the petition for emergency

writ, in which Martin seeks a stay of a state court order, for want

of jurisdiction. See District of Columbia Court of Appeals v. Feld-

man, 460 U.S. 462, 482 (1983).




                                                         DISMISSED




                                 3